IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


MATHEW GRUBEL, ERIC TOMLINSON,          : No. 710 EAL 2015
FRANCES BYERS, CAROL M.                 :
COCCAGNA, AND THE CLASS THEY            :
REPRESENT,                              : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
                 Petitioners            :
                                        :
                                        :
           v.                           :
                                        :
                                        :
CITY OF PHILADELPHIA AND COUNTY         :
BOARD OF ELECTIONS,                     :
                                        :
                 Respondents            :


                                   ORDER



PER CURIAM

     AND NOW, this 3rd day of May, 2016, the Petition for Allowance of Appeal is

DENIED.